Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

MARK I. COX                                          GREGORY F. ZOELLER
The Mark I. Cox Law Office, LLC                      Attorney General of Indiana
Richmond, Indiana
                                                     RICHARD C. WEBSTER
                                                     Deputy Attorney General

                                                                                   FILED
                                                     Indianapolis, Indiana

                                                                               Aug 02 2012, 9:36 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                       CLERK
                                                                                     of the supreme court,
                                                                                     court of appeals and
                                                                                            tax court




AARON M. SPICER,                                     )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )      No. 89A04-1111-CR-601
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                       APPEAL FROM THE WAYNE CIRCUIT COURT
                           The Honorable David A. Kolger, Judge
                               Cause No. 89C01-1009-FA-8


                                           August 2, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                      Case Summary

       Aaron M. Spicer appeals his conviction for Class A felony dealing in cocaine.

Spicer contends there is insufficient evidence to support his conviction because the State

failed to prove that he had either actual or constructive possession of the cocaine and that

he intended to deliver the cocaine. The State sufficiently proved the elements of dealing

in cocaine, so we affirm Spicer’s conviction.

                              Facts and Procedural History

       On September 11, 2010, Richmond Police Department Captain William Shake

was conducting surveillance of the residence at 612 South 8th Street in Richmond after

receiving reports of drug activity. Captain Shake saw a black Cadillac in the front of the

house. He checked the license plate and saw that it was registered to Marla Spicer from

Jeffersonville.   Captain Shake also checked Spicer’s driving status and found that

Spicer’s license was suspended with a prior conviction. Captain Shake parked his vehicle

where he could observe the Cadillac. Meanwhile, Detective Mark Ward, who was

assisting Captain Shake, was in the house next door to the residence and was positioned

so he could see directly into the residence.

       At approximately 8:00 a.m., Detective Ward saw a black male taking items off the

kitchen table in the residence and putting them in a bag. Detective Ward then saw Spicer,

who was carrying a plastic grocery bag, and another man, Jonathan Fonzer, walking from

the house toward the Cadillac.      Captain Shake saw Spicer and Fonzer get into the

Cadillac and drive away. Captain Shake followed the car and intended to make a traffic

stop since Spicer was driving and had a suspended license.


                                               2
       Captain Shake activated his emergency lights, but Spicer refused to stop the car.

Captain Shake saw two orange objects thrown from the passenger-side window of the

car; he activated his siren and followed the car for several blocks until Spicer finally

pulled to the side of the road and stopped. Captain Shake stopped his vehicle next to the

driver-side door to prevent it from opening and ran to the other side of the car where

Spicer and Fonzer were exiting the vehicle. Captain Shake saw Fonzer toss a white

object into the grass as he fell.

       Officers Aaron Stevens and Mark Sutton arrived at the scene to assist, and Spicer

and Fonzer were handcuffed. Captain Shake asked Officer Stevens to retrace the route of

the vehicle pursuit to recover the orange caps and anything else that may have been

thrown from the vehicle. While retracing the route, Officer Stevens recovered two

orange syringe caps, four capped hypodermic syringes, and two plastic-wrapped bundles

containing an off-white, rock-like substance. Tr. p. 356-58, 363-67. Meanwhile, at the

scene of the stop, Officer Sutton saw, in plain view on the passenger-side floor mat of the

car, a small plastic bag containing a rock of off-white substance. Id. at 385-86. Officer

Sutton also recovered a small cap containing heroin and a piece of paper with a list of

telephone numbers on the lawn in front of the house at the spot where Spicer eventually

stopped the car. Id. at 390-93; State’s Ex. 21.

       Captain Shake obtained and executed a search warrant for the Cadillac. The

brown plastic grocery bag was in plain view on the floor of the passenger side. Inside the

bag were sandwich bags, two-inch by two-inch plastic bags, a glass tube with steel wool

and residue on it, plastic caps, two plungers from hypodermic syringes, a spoon, a clamp,


                                             3
and a box with a set of digital scales with white residue on it. Tr. p. 263-66, 316-23, 396-

409.

       Fonzer gave a statement to the police admitting to tossing the orange caps and the

four hypodermic syringes from the car during the pursuit as well as to tossing the cap of

heroin into the grass when he was exiting the car. Id. at 439-41. Fonzer also said that

Spicer had been drying crack cocaine on a table at the residence before the pursuit;

during the pursuit Spicer tried to get Fonzer to toss the plastic bundles of crack cocaine

out of the car, but Fonzer refused. Id. at 454-55. Instead, Spicer tossed the bundles out

of the passenger window himself. Id. at 455.

       The bundles containing the off-white, rock-like substance were submitted to the

Indiana State Police laboratory for chemical analysis; the contents of both bags were

determined to be cocaine base and had an aggregate weight of 20.31 grams. Id. at 278-

80. The small bag recovered from the passenger-side floor mat was also tested and

determined to also be cocaine, weighing 0.99 grams. Id. at 283-86.

       The State charged Spicer with Class A felony dealing in cocaine and Class A

misdemeanor operating a vehicle while suspended. Spicer pled guilty to operating a

motor vehicle while suspended, and a jury trial was held on the dealing in cocaine charge.

At trial, Detective Ward and Captain Shake testified that the amount of cocaine recovered

was significantly more than what would usually be possessed by a typical cocaine user –

a half gram or less – but was consistent with what would usually be possessed by a

cocaine dealer. Id. at 314, 533-34. They also testified that Spicer had approximately

$2000 worth of crack cocaine in his possession when he was arrested along with a set of

digital scales that would be used to weigh crack cocaine before distributing it, not before
                                            4
using it. Id. at 316-17, 535-37. The jury found Spicer guilty as charged. The trial court

sentenced Spicer to thirty years for his Class A felony dealing in cocaine conviction, with

fifteen years executed and fifteen years suspended to supervised probation, and one year

for his Class A misdemeanor operating a motor vehicle while suspended conviction. His

sentences were to run concurrently for an aggregate executed sentence of fifteen years.

       Spicer now appeals.

                                   Discussion and Decision

       Our standard of review with regard to sufficiency claims is well settled. In

reviewing a sufficiency-of-the-evidence claim, this Court does not reweigh the evidence

or judge the credibility of the witnesses. Bond v. State, 925 N.E.2d 773, 781 (Ind. Ct.

App. 2010), reh’g denied, trans. denied. We consider only the evidence most favorable

to the verdict and the reasonable inferences drawn therefrom and affirm if the evidence

and those inferences constitute substantial evidence of probative value to support the

verdict. Id. Reversal is appropriate only when a reasonable trier of fact would not be

able to form inferences as to each material element of the offense. Id.

       Class A felony dealing in cocaine is governed by Indiana Code section 35-48-4-1,

which provides in relevant part:

       (a) A person who: . . .
               (2) possesses, with intent to: . . .
                     (C) deliver; . . .
       cocaine or a narcotic drug, pure or adulterated . . . commits dealing in
       cocaine or a narcotic drug, a Class B felony, except as provided in
       subsection (b).
       (b) The offense is a Class A felony if:
              (1) the amount of the drug involved weighs three (3) grams or more;
              ....


                                             5
Spicer contends that the State failed to show that he possessed the cocaine and had the

intent to deliver it. Finding that the State provided sufficient evidence of Spicer’s actual

possession of cocaine and his intent to deliver it, we disagree.

       Possession of contraband may be either actual or constructive. Washington v.

State, 902 N.E.2d 280, 288 (Ind. Ct. App. 2009), trans. denied. Actual possession occurs

when a person has direct physical control over the substance, Walker v. State, 631 N.E.2d

1, 2 (Ind. Ct. App. 1994), and that actual possession does not need to exist at the exact

time as the law enforcement’s discovery of the contraband, Wilburn v. State, 442 N.E.2d

1098, 1101 (Ind. 1982). Constructive possession, on the other hand, occurs when the

defendant has both (1) the intent and (2) the capability to maintain dominion and control

over the subject contraband. Atwood v. State, 905 N.E.2d 479, 484 (Ind. Ct. App. 2009),

trans. denied.

       The evidence adduced at trial shows that Spicer had actual possession of the

cocaine. Fonzer testified that Spicer was drying the cocaine in his house, Spicer gave

him a plastic bag of crack cocaine and told him to throw it out the window during the

pursuit, and Spicer eventually threw the bag of cocaine out the window of the car

himself. From this evidence, the jury reasonably determined that Spicer had actual

possession of the cocaine.

       It was also reasonable for the jury to find that Spicer had the intent to deliver the

cocaine. Circumstantial evidence of a defendant’s intent to deliver cocaine is sufficient

to prove that element of the offense. Montego v. State, 517 N.E.2d 74, 76 (Ind. 1987).

Our Supreme Court has recognized that “[p]ossession of a substantial amount of narcotics

constitutes circumstantial evidence of intent to deliver,” and “[i]f the quantity is such that
                                             6
it could not be personally consumed or used, then an inference of a predisposition to sell

can reasonably be drawn.” Goodner v. State, 685 N.E.2d 1058, 1062 n.4 (Ind. 1997).

The evidence showed that 20.31 grams of cocaine was recovered from Spicer’s car, an

amount that was substantially more than the half gram or less that would be possessed by

the typical cocaine user. Tr. p. 313, 533-34. Additionally, a set of digital scales was

found in Spicer’s car. According to Captain Shake and Detective Ward’s testimony,

scales would not be used by a person using cocaine for his own personal use; rather, they

would be used to weigh cocaine to distribute it to others. Based on this evidence, it was

reasonable for the jury to find that Spicer had the intent to deliver the cocaine that was

found in his vehicle.

       This evidence is sufficient to affirm Spicer’s conviction for Class A felony dealing

in cocaine. We therefore affirm the trial court.

       Affirmed.

MATHIAS, J., and BARNES, J., concur.




                                             7